Treat, J.
The briefs and authorities have been fully considered, and nothing is found to take this case out of the rulings by the United States supreme court. The forfeiture of the policy was complete before death, and nothing in the nature of a waiver to avoid forfeiture is shown. Stringent as are the rules in ordinary life policies, they should be more rigidly applied in mutual associations. If, under the latter, parties do not meet their obligations,' whereby losses may be paid, why should not forfeiture of their interests be upheld?
Finding and judgment for defendant.